—Judgment unanimously affirmed. Counsel’s motion to be relieved of assignment granted (see, People v Crawford, 71 AD2d 38). (Appeal from Judgment of Erie County Court, Drury, J. — Welfare Fraud, 3rd Degree.) Present — Pigott, Jr., P. J., Hayes, Wisner, Kehoe and Bums, JJ. *1005mously affirmed. Counsel’s motion to be relieved of assignment granted (see, People v Crawford, 71 AD2d 38). (Appeal from Judgment of Monroe County Court, Bristol, J. — Violation of Probation.) Present — Pigott, Jr., P. J., Hayes, Wisner, Kehoe and Burns, JJ.